Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
The office action is in response to the claims filed 6/24/2020.  Claims 5-15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12 refer to medial and lateral pulleys. There is insufficient antecedent basis for these limitations. Claims 5, 12 previously recites medial and lateral pulley sections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Morley et al. 6840938 (Morley).
As to claims 5, 8, 16-19, Cooper teaches an electrosurgical instrument [and method assembling], comprising: an elongate shaft (210); [providing and coupling] at least one electrically conductive jaw member assembly comprising at least one electrically conductive jaw member (752) on the elongate shaft (col. 6, lines 58-59), the jaw member including a pass-through (1022, col. 6, lines 61-64); [providing] an electrically conductive hypotube element (1012) disposed in the pass-through (col. 6, lines 61-64), the hypotube element having a lumen; [positioning] an electrically conductive cable extending through the lumen of the hypotube element (1010 and 1012 are crimped onto wire 706 and 708, it is well know that an electrical crimp is created by placing a stripped wire within a barrel (with a lumen for the wire) then deforming the barrel around the bare wire, Cooper also discloses the wire is crimped into the connector, col. 7, lines 61-65), wherein the hypotube is swaged at the pass-through to form an electrically conductive path between the cable and the jaw member (col. 6, line 58- col. 7, line 4), and the cable, jaw member and shaft are arranged such that an alteration of tension on the cable causes articulation of the jaw member relative to the shaft (col. 9, lines 4-10); and [engaging] an actuator engaged with the cable, the actuator operable to selectively alter tension on the cable (robot of the surgical system will actuate/control the instrument, wherein the medial and lateral pulley section includes a boss (shown in Figure 17), the boss extending through the through hole of the collar. col. 4, lines 31-50).  
Cooper fails to teach the jaw member having a collar having a through hole and a stem between the distal jaw and the collar, the jaw member including a pass through extending through the stem and medial and lateral and pulley sections disposed on opposite sides of the collar to define a cable channel between them, a pivot pin extending through the medial and lateral pulleys and through the hole in the collar of the jaw member pivotable about the pivot pin.
Morley, from the same field of endeavor teaches a similar instrument as shown in Figure 17, having a collar (generally indicated as A) having a through hole and a stem (generally indicated as B) between the distal jaw and the collar, the jaw member including a pass through (generally indicated as C) extending through the stem and medial and lateral and pulley sections (generally indicated as D, E respectively)  disposed on opposite sides of the collar to define a cable channel between them, a pivot pin (shown Hidden in Figure 17) extending through the medial and lateral pulleys and through the hole in the collar of the jaw member pivotable about the pivot pin, wherein the pin extends through the lumen of the boss.

    PNG
    media_image1.png
    615
    734
    media_image1.png
    Greyscale



Cooper teaches the instrument of claim 7, wherein: 4the jaw member is a component of a jaw member assembly pivotable with respect to the shaft (see fig. 18).  
Morley teaches the cable includes first and second segments, the first segment extending proximally from the jaw around a first portion of the cable channel and into the shaft, the second segment extending proximally from the jaw around a second portion of the cable channel and into the shaft, wherein the first and second portions of the cable channel are different portions of the cable channel; and the jaw member and the medial and lateral pulleys are rotationally coupled such that an alteration of tension on the cable causes articulation of the jaw member assembly relative to the shaft (col. 7, lines 55-65).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the instrument disclosed by Cooper  by substituting the jaw member disclosed by Cooper for the one disclosed by Morley because use of pulley from articulation is known in the art as evidenced by Morley.  One of ordinary skill in the art could have substituted that the working section (1106) of Cooper that provides articulation/flexibility of the instrument with the wrist pulley system of Morley and the results would have been predictable, resulting in the cables providing tension for causing articulation of the jaw relative to the shaft (col. 7, lines 55-65).
Regarding claim 12, Cooper teaches method assembling and electrosurgical instrument, comprising: an elongate shaft (210); [providing and coupling] at least one electrically conductive jaw member assembly comprising at least one electrically conductive jaw member (752) on the elongate shaft (col. 6, lines 58-59), the jaw member including a pass-through (1022, col. 6, lines 61-64); [providing] an electrically conductive hypotube element (1012) disposed in the pass-through (col. 6, lines 61-64), the hypotube element having a lumen; [positioning] an electrically conductive cable extending through the lumen of the hypotube element (1010 and 1012 are crimped onto wire 706 and 708, it is well know that an electrical crimp is created by placing a stripped wire within a barrel (with a lumen for the wire) then deforming the barrel around the bare wire, Cooper also discloses the wire is crimped into the connector, col. 7, lines 61-65), wherein the hypotube is swaged at the pass-through to form an electrically conductive path between the cable and the jaw member (col. 6, line 58- col. 7, line 4), and the cable, jaw member and shaft are arranged such that an alteration of tension on the cable causes articulation of the jaw member relative to the shaft (col. 9, lines 4-10); and [engaging] an actuator engaged with the cable, the actuator operable to selectively alter tension on the cable (robot of the surgical system will actuate/control the instrument, wherein the medial and lateral pulley section includes a boss (shown in Figure 17), the boss extending through the through hole of the collar. col. 4, lines 31-50).  
Cooper fails to teach the jaw member having a collar having a through hole and a stem between the distal jaw and the collar, the jaw member including a pass through extending through the stem and medial and lateral and pulley sections disposed on opposite sides of the collar to define a cable channel between them, a pivot pin extending through the medial and lateral pulleys and through the hole in the collar of the jaw member pivotable about the pivot pin.
Morley, from the same field of endeavor teaches a similar instrument as shown in Figure 17, having a collar (generally indicated as A) having a through hole and a stem (generally indicated as B) between the distal jaw and the collar, the jaw member including a pass through (generally indicated as C) extending through the stem and medial and lateral and pulley sections (generally indicated as D, E respectively)  disposed on opposite sides of the collar to define a cable channel between them, a pivot pin (shown Hidden in Figure 17) extending through the medial and lateral pulleys and through the hole in the collar of the jaw member pivotable about the pivot pin, wherein the pin extends through the lumen of the boss.

    PNG
    media_image1.png
    615
    734
    media_image1.png
    Greyscale



Cooper teaches the instrument of claim 7, wherein: 4the jaw member is a component of a jaw member assembly pivotable with respect to the shaft (see fig. 18).  
Morley teaches the cable includes first and second segments, the first segment extending proximally from the jaw around a first portion of the cable channel and into the shaft, the second segment extending proximally from the jaw around a second portion of the cable channel and into the shaft, wherein the first and second portions of the cable channel are different portions of the cable channel; and the jaw member and the medial and lateral pulleys are rotationally coupled such that an alteration of tension on the cable causes articulation of the jaw member assembly relative to the shaft (col. 7, lines 55-65).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the instrument disclosed by Cooper  by substituting the jaw member disclosed by Cooper for the one disclosed by Morley because use of pulley from articulation is known in the art as evidenced by Morley.  One of ordinary skill in the art could have substituted that the working section (1106) of Cooper that provides articulation/flexibility of the instrument with the wrist pulley system of Morley and the results would have been predictable, resulting in the cables providing tension for causing articulation of the jaw relative to the shaft (col. 7, lines 55-65).

As to claims 6 and 13, Cooper teaches the instrument of claim 5 [and method of claim 12], wherein the cable includes an insulative coating (col. 7, lines 22-23, lines 61-64), the portion of the cable underlying the hypotube being at least partially free of the coating (col. 7, lines 61-64).  

As to claims 11, Cooper teaches the instrument of claim 5, wherein: the jaw member is a first jaw member and the instrument further includes a second one electrically conductive jaw member (754) on the elongate shaft, the second jaw member including a second pass-through (1024, col. 6, lines 61-64), and a second electrically conductive hypotube element (1010) disposed in the second pass-through (col. 6, lines 61-64); the cable is a first cable and the instrument further includes a second electrically conductive cable extending through a lumen of the second hypotube element (1010 and 1012 are crimped onto wire 706 and 708, it is well know that an electrical crimp is created by placing a stripped wire within a barrel (with a lumen for the wire) then deforming the barrel around the bare wire, Cooper also discloses the wire is crimped into the connector, col. 7, lines 61-65), wherein the second hypotube is swaged at the pass-through to form an electrically conductive path between the second cable and the second jaw member (col. 6, line 58- col. 7, line 4), and 5the second cable, second jaw member and the shaft are arranged such that an alteration of tension on the second cable causes articulation of the second jaw member relative to the shaft (robot of the surgical system will actuate/control the instrument, col. 4, lines 31-50).

As to claim 9 and claim 15, Cooper/Morley teaches the instrument of claim 8, wherein the cable channel extends annularly from the passthrough (the pulleys of Morley are circular therefore the channel formed by the pulleys will be annular).  
As to claim 10, Cooper/Morley teaches the instrument of claim 8, wherein the cable channel is defined by an annular rib on the medial or lateral pulley section, the cable extending from the hypotube along a circumference of the rib (see exploded view of fig. 10a below showing ribs of a pulley, furthermore, it is well know the pulleys have walls/ribs that prevent wire/cables from coming off of the pulleys).  

    PNG
    media_image2.png
    484
    504
    media_image2.png
    Greyscale


Regarding claim 20, Cooper teaches an electrosurgical instrument, comprising: an elongate shaft (210); [providing and coupling] at least one electrically conductive jaw member assembly comprising at least one electrically conductive jaw member (752) on the elongate shaft (col. 6, lines 58-59), the jaw member including a pass-through (1022, col. 6, lines 61-64); [providing] an electrically conductive hypotube element (1012) disposed in the pass-through (col. 6, lines 61-64), the hypotube element having a lumen; [positioning] an electrically conductive cable extending through the lumen of the hypotube element (1010 and 1012 are crimped onto wire 706 and 708, it is well know that an electrical crimp is created by placing a stripped wire within a barrel (with a lumen for the wire) then deforming the barrel around the bare wire, Cooper also discloses the wire is crimped into the connector, col. 7, lines 61-65), wherein the hypotube is swaged at the pass-through to form an electrically conductive path between the cable and the jaw member (col. 6, line 58- col. 7, line 4), and the cable, jaw member and shaft are arranged such that an alteration of tension on the cable causes articulation of the jaw member relative to the shaft (col. 9, lines 4-10); and [engaging] an actuator engaged with the cable, the actuator operable to selectively alter tension on the cable (robot of the surgical system will actuate/control the instrument, wherein the medial and lateral pulley section includes a boss (shown in Figure 17), the boss extending through the through hole of the collar. col. 4, lines 31-50).  
Cooper fails to teach the jaw member having a collar having a through hole and a stem between the distal jaw and the collar, the jaw member including a pass through extending through the stem and medial and lateral and pulley sections disposed on opposite sides of the collar to define a cable channel between them, a pivot pin extending through the medial and lateral pulleys and through the hole in the collar of the jaw member pivotable about the pivot pin.
Morley, from the same field of endeavor teaches a similar instrument as shown in Figure 17, having a collar (generally indicated as A) having a through hole and a stem (generally indicated as B) between the distal jaw and the collar, the jaw member including a pass through (generally indicated as C) extending through the stem and medial and lateral and pulley sections (generally indicated as D, E respectively)  disposed on opposite sides of the collar to define a cable channel between them, a pivot pin (shown Hidden in Figure 17) extending through the medial and lateral pulleys and through the hole in the collar of the jaw member pivotable about the pivot pin, wherein the pin extends through the lumen of the boss.

    PNG
    media_image1.png
    615
    734
    media_image1.png
    Greyscale



Cooper teaches the instrument of claim 7, wherein: 4the jaw member is a component of a jaw member assembly pivotable with respect to the shaft (see fig. 18).  
Morley teaches the cable includes first and second segments, the first segment extending proximally from the jaw around a first portion of the cable channel and into the shaft, the second segment extending proximally from the jaw around a second portion of the cable channel and into the shaft, wherein the first and second portions of the cable channel are different portions of the cable channel; and the jaw member and the medial and lateral pulleys are rotationally coupled such that an alteration of tension on the cable causes articulation of the jaw member assembly relative to the shaft (col. 7, lines 55-65).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the instrument disclosed by Cooper  by substituting the jaw member disclosed by Cooper for the one disclosed by Morley because use of pulley from articulation is known in the art as evidenced by Morley.  One of ordinary skill in the art could have substituted that the working section (1106) of Cooper that provides articulation/flexibility of the instrument with the wrist pulley system of Morley and the results would have been predictable, resulting in the cables providing tension for causing articulation of the jaw relative to the shaft (col. 7, lines 55-65).

Response to Arguments
Applicant's arguments filed 06/28/2022, see pages 6, 7 have been fully considered but they are not persuasive. The applicant argues Morley fails to teach a collar between first and second pulleys 136, 38. In response, the Office respectfully disagrees. Claims 5 and 12 recite medial and lateral pulley sections. Morley is considered to teach a collar in the form of the structure indicated as A, which is between dial and lateral pulley sections (136, 138).

    PNG
    media_image1.png
    615
    734
    media_image1.png
    Greyscale

	The applicant notes Morely lacks any discussion on an electrically conductive cable extending through the hypotube element. In response, the Office will note Cooper is relied for teaching the electrically conductive cable and Morely is relied on for teaching cable extending through the hypotube element. Thus, Cooper in view of Morely teach an electrically conductive cable extending through the hypotube element.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In regards to claim 20, the applicant argues the art of record fail to teach the cable includes first and second segments, the first segment extending proximally from the hypotube around a first portion of the cable channel and into the shaft, the shaft, the second segment extending proximally from the hypotube around a second portion of the cable channel and into the shalt, wherein the first and second portions of the cable channel are different portions of the cable channel. The applicant argues Morely lacks any discussion on an electrically conductive cable and Cooper would not suggest modifying the cable so that the wire extended as claimed because connector 1010 would block it. In response, the Office respectfully disagrees. Connector 1010 is disclosed as attached to the end of each wire. See col. 7, lines 5-18. Morely also discloses one end of the wire fixedly attached to one point.  It remains unclear why rerouting the electrically conductive wire disclosed by Cooper with one end attached to connector 1010 in the manner taught by Morely would prevent the operation of the jaw member as intended by Cooper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771